Title: Nicholas P. Trist to James Madison, 29 January 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                 Jan. 29 ’28
                            
                        

                        I have been expecting in every mail for a week past, an answer to a letter I wrote you on the 18th instant;
                            and I begin to fear that it has either miscarried, or found you unwell. It was to apologise for my long neglect of your
                            wishes on the subject of the remaining letters from you to Mr Jefferson, & to apprise you that they were at length
                            separated from the books in which they had been sewn, and awaited only your directions. Knowing that, at your period of
                            life, you must feel anxious to get through all business of this kind as soon as possible, I think it best to repeat this
                            notification. Mr Jefferson R. has returned from Bedford; but all his movements are so very uncertain, that no dependence
                            whatever is to be placed on the prospect of conveying them to you by him. They were in three volumes, and I have kept them
                            separate. Affectionate adieus to Mrs Madison & yourself

                        
                            
                                Nichs. Ph. Trist
                            
                        
                    